            Case 5:20-cv-00670-JD Document 1 Filed 07/13/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

DELAWARE RESOURCE GROUP                       )
OF OKLAHOMA, LLC,                             )
                                              )
       Plaintiff,                             )
v.                                            )     Case No. CIV- 20-670-JD
                                              )
THE INTERNATIONAL ASSOCIATION                 )
OF MACHINISTS AND AEROSPACE                   )
WORKERS, AFL-CIO,                             )
                                              )
       Defendant.                             )

                                        COMPLAINT

       Delaware Resource Group of Oklahoma, LLC (“DRG”), for its claim against The

International Association of Machinists and Aerospace Workers, AFL-CIO (“IAM”), alleges and

states as follows:

       1.      DRG has its principal place of business in Oklahoma City, Oklahoma.

       2.      DRG seeks a declaratory judgment relating to a dispute between it, as an employer,

and IAM, as an organization representing employees, relating to a Collective Bargaining

Agreement (“CBA”) entered between the parties in an “industry affecting commerce” as defined

by 29 U.S.C. § 142(1).

       3.      The CBA was negotiated by the parties in Oklahoma City, Oklahoma.

       4.      IAM has, in the Western District of Oklahoma, officers and agents that represent

and act for employees.

       5.      Jurisdiction and venue of this case are proper under 29 U.S.C § 185.

       6.      On September 11, 2019, IAM submitted to DRG’s Company Representative, not

to DRG’s Chief Operating Officer (“COO”), a Grievance Form that stated:
              Case 5:20-cv-00670-JD Document 1 Filed 07/13/20 Page 2 of 3



                Company is in violation of current CBA Article 17 and any others that may
                apply. Group benefits are not being offered in accordance with benefits
                discussed during negotiation in 2019. Employees are offered only one
                medical option and not receiving the proper opt out monies.

IAM sought the following relief:

                Offer medical plan/group benefits as negotiated, offer opt out monies in
                accordance with tier employee properly qualifies for.

        7.      DRG informed IAM on September 19, 2019, that IAM’s Grievance was not

properly submitted because it was not submitted to DRG’s COO as required by the CBA.

        8.      The CBA provides in Article 6, Section 2 (Step 3) and/or in Section 4, that IAM

“shall begin . . . matters dealing with the interpretation or application of terms” of the CBA by

submitting a grievance to DRG’s COO within five work days, and that failure to timely comply

with this requirement “will be deemed an abandonment of the grievance, and the matter will be

closed.”

        9.      IAM failed to properly timely submit the grievance so the matter has been deemed

abandoned and closed by the clear terms of the CBA.

        10.     Nevertheless, IAM continues to contend that DRG is required by the CBA to

consider the grievance, and to participate in arbitration to determine the timeliness and/or merits

of the grievance.

        11.     The CBA provides employees may elect to purchase an IAM medical plan. If they

do not so elect, the employees receive a specified additional amount of money per hour, known as

“cash in lieu.” DRG has fully complied with these provisions in the CBA. IAM claims the CBA

requires DRG to offer employees more options and/or to pay them more than the specified “cash

in lieu.”




                                                2
              Case 5:20-cv-00670-JD Document 1 Filed 07/13/20 Page 3 of 3



                         COUNT I – DECLARATORY JUDGMENT

        12.     There exists between the parties an actual controversy concerning the proper

interpretation of the CBA, which entitles DRG to seek a declaratory judgment under 28 O.S. §

2201.

        13.     The Court should declare that, according to the unambiguous terms of the CBA,

IAM’s grievance has been deemed abandoned and it is closed.

                COUNT II – ALTERNATIVE DECLARATORY JUDGMENT

        14.     If the Court finds the grievance can be considered as a breach of contract action

outside the grievance procedure, there then will exist between the parties an actual controversy

concerning the proper interpretation of the CBA, and the Court should then declare that DRG has

fully complied with the CBA as it relates to the subjects of IAM’s grievance.

                                            PRAYER

        DRG respectfully prays for declaratory judgment as described above, and for such other

relief, including costs and attorney fees, as may be allowed by law.

                                                     Respectfully submitted,



                                                     s/James A. Kirk
                                                     James A. Kirk, OBA No. 5046
                                                     Matt Standard, OBA No. 12001
                                                     Kirk & Chaney, PLLC
                                                     14000 Quail Springs Pkwy, Suite 3500
                                                     Oklahoma City, OK 73134
                                                     (405) 235-1333 Telephone
                                                     (405) 235-5914 Facsimile
                                                     kirk@kirkandchaney.com
                                                     standard@kirkandchaney.com
                                                     Attorneys for Plaintiff




                                                3
